Tubney, J.,
delivered the opinion of the Court.
By the provisions of the Act of 15th February, 1860, c. 36, the widow of an intestate is entitled in preference to all others, to letters of administration upon the estate of her deceased husband, if she desire or make application therefor. It can make no difference that she consents or elects to have a second person associated with her in the administration. In fact, it is better for the estate and its creditors and distributees, that a prudent, business man be connected with the administration. At all events, there is no good reason why the widow may not exercise her preferred election by such association.
Affirm the judgment of the Circuit Court.